DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-34
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1-34
Currently rejected claims:			1-34
Allowed claims:				None

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 20, and 28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Clams 1, 20, and 28 recite “a shear rate of 50/s” which does not constitute a proper unit of measurement and therefore, the claims are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7, 9-14, 16, 19-22, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Chatel (US 2016/0081375; cited by IDS).
Regarding claim 1, Chatel teaches an oat composition (corresponding to food grade compositions comprising soluble oat flour) ([0002], [0050]) comprising: water; 1-25 wt.% hydrolyzed whole grain oats comprising hydrolyzed starch (corresponding to soluble oat flour) ([0051]); undissolved solids; dissolved solids  ([0051], [0053], [0055], In re Boesch, 617 In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Furthermore, in regards to the claimed suspension test, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such maintenance of the undissolved solids in suspension of the oat composition does not serve to distinguish the product as claimed from the prior art and is thus considered obvious to one having ordinary skill in the art.  
Regarding claim 2, Chatel teaches the invention as disclosed above in claim 1, including the oat composition is a milk alternative (corresponding to oat-milk) ([0050]).
Regarding claim 3, Chatel teaches the invention as disclosed above in claim 1, including the oat composition comprises 1-25 wt.% hydrolyzed whole grain oats, 70-95 wt.% water, and the balance contains other materials ([0051]) such as fat (corresponding to oils) ([0056]), which provides a content range of fats which overlaps the claimed range. 
Regarding claim 7, 
Regarding claim 9, Chatel teaches the invention as disclosed above in claim 1, including the oat composition is a beverage ([0050]) and comprises stabilizers (corresponding to hydrocolloids) ([0056]).  It also teaches that the addition of stabilizers is known in the art ([0080]) which at least suggests that a skilled practitioner would be able to determine a suitable amount of stabilizers for a composition.  Therefore, the selection of an amount of stabilizers within the claimed range renders the claimed amount obvious.
Regarding claim 10, Chatel teaches the invention as disclosed above in claim 1, including the composition comprises hydrocolloids ([0056]), which are stabilizers.
Regarding claim 11, Chatel teaches the invention as disclosed above in claim 1, including viscosity is a function of starch structure, temperature, moisture content, fat content, and shear ([0042]).  As the viscosity is a variable that can be modified, among others, by adjusting starch structure, temperature, moisture content, fat content, and shear, viscosity would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed viscosity cannot be considered critical.  It is noted that the claimed viscosity of the intermediate hydrolyzed oat product is of little effect on the overall viscosity of the overall oat composition as many other factors would affect the viscosity of the finished product.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the viscosity in the hydrolyzed whole grain oats to obtain the desired viscosity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Furthermore, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such peak RVA viscosity of the hydrolyzed whole grain oats does not serve to distinguish the product as claimed from the prior art and is thus considered obvious to one having ordinary skill in the art.
Regarding claim 12, Chatel teaches the invention as disclosed above in claim 1, including the hydrolyzed whole grain oats comprise oat starch molecules (corresponding to low molecular weight amylopectin starch fractions), wherein the oat starch molecules have an average molecular weight of 1.7-2.0 x 106 g/mol (corresponding to 1.7-2.0x106 Dalton) ([0037]), which falls within the claimed range.
Regarding claim 13, Chatel teaches the invention as disclosed above in claim 1, including the hydrolyzed whole grain oats are provided by hydrolyzing starch in the starting whole grains ([0029]); wherein the post-hydrolysis starch-to-protein mass ratio is 4.2:1 (Fig. 1 – processed grains with a starch content of 60.5% and a protein content of 14.4), which falls within the claimed range.
Regarding claim 14, Chatel teaches the invention as disclosed above in claim 1, including the oat composition comprises: 70-95 wt.% water and 1-25 wt.% hydrolyzed 
Regarding claim 16, Chatel teaches the invention as disclosed above in claim 1, including sucrose is added to the starting oat mixture in an amount of about 1-15% ([0030], [0032]).  Therefore, when the hydrolyzed oats are adding to the oat composition, the oat composition will comprise an amount of sucrose which overlaps or falls within the claimed sucrose content range.
Regarding claim 19, Chatel teaches the invention as disclosed above in claim 1, including the hydrolyzed whole grain oats comprise: about 3-5% beta-glucan ([0057]), 7.6% fat (Fig. 1), 6.5-8.5% moisture ([0046]), 14.4% protein, 60.5% starch, 0.7% sugar; and 10.9% dietary fiber (corresponding to TDF) (Fig. 1).  Although the disclosed amount of dietary fiber does not fall within the claimed range, a prima facie
Regarding claim 20, Chatel teaches a method of making an oat composition (corresponding to food grade compositions comprising soluble oat flour) ([0002], [0050]) comprising: hydrolyzing starch in starting whole grain oats to provide hydrolyzed whole grain oats, wherein the hydrolyzed whole grain oats comprises hydrolyzed starch ([0036]), combining the hydrolyzed whole grain oats, water, emulsifier, and suspension stabilizer (corresponding to hydrocolloids) to provide the oat composition (corresponding to oat milk) ([0050]), wherein the oat composition comprises: water; 1-25 wt.% hydrolyzed whole grain oats comprising hydrolyzed starch (corresponding to soluble oat flour) ([0051]); undissolved solids; dissolved solids  ([0051], [0053], [0055], [0056]); emulsifier; and suspension stabilizer (corresponding to hydrocolloids) ([0056]), wherein the hydrolyzed whole grain oats are provided by hydrolyzing starch in the starting whole grain oats ([0029]); wherein the starting whole grain oats comprise a pre-hydrolysis starch-to-protein mass ratio, wherein the hydrolyzed whole grain oats comprise a post-hydrolysis starch-to-protein mass ratio, wherein the post-hydrolysis starch-to-protein mass ratio is equal to the pre-hydrolysis starch-to-protein mass ratio within a tolerance within the claimed range (corresponding to the disclosed processed oat flour maintains substantially the same levels of starch and protein as the unprocessed oat flour when considered in terms of relative mass ratios of the components to starch)  (Fig. 1; [0022]).  Chatel discloses that the hydrolyzed whole grain oats provide less and slower sedimentation of insoluble solids and less grainy mouthfeel and less cloudy appearance when compared to other oat flours ([0075]-[0076]), which would at least suggest to a skilled practitioner that maintaining at least 90% by volume of the oat composition in a single solid-in-liquid suspension for at least the duration of a suspension test is desirable, In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch
Regarding claim 21, Chatel teaches the invention as disclosed above in claim 20, including the hydrolyzing comprises: providing a starting composition comprising: the starting whole grain oats (corresponding to whole oat flour), an antioxidant ([0030], water, and alpha-amylase; and using the alpha-amylase to enzymatically hydrolyze starch in the starting whole grain oats to provide the hydrolyzed whole grain oats ([0036]).
Regarding claim 22, Chatel teaches the invention as disclosed above in claim 20, including the method comprises decreasing an average size of the hydrolyzed whole grain oats to provide size-reduced hydrolyzed whole grain oats ([0046]-[0047]).
Regarding claim 32, Chatel teaches the invention as disclosed above in claim 20, including the hydrolyzed whole grain oats are provided by hydrolyzing starch in the starting whole grain oats ([0029]); wherein the starting whole grain oats comprise a pre-hydrolysis fat-to-protein mass ratio, wherein the hydrolyzed whole grain oats comprise a post-hydrolysis fat-to-protein mass ratio, wherein the post-hydrolysis fat-to-protein mass ratio is equal to the pre-hydrolysis fat-to-protein mass ratio within a tolerance within the claimed range (corresponding to the disclosed processed oat flour maintains substantially the same levels of fat and protein as the unprocessed oat flour when considered in terms of relative mass ratios of the components to starch)  (Fig. 1; [0022]).
Regarding claim 33, Chatel teaches the invention as disclosed above in claim 20, including the hydrolyzed whole grain oats are provided by hydrolyzing starch in the starting whole grain oats ([0029]); wherein the starting whole grain oats comprise a pre-hydrolysis sugar-to-protein mass ratio, wherein the hydrolyzed whole grain oats comprise a post-hydrolysis sugar-to-protein mass ratio, wherein the post-hydrolysis sugar-to-protein mass ratio is equal to the pre-hydrolysis sugar-to-protein mass ratio within a 
Regarding claim 34, Chatel teaches the invention as disclosed above in claim 20, including the hydrolyzed whole grain oats are provided by hydrolyzing starch in the starting whole grain oats ([0029]); wherein the starting whole grain oats comprise a pre-hydrolysis beta-glucan-to-protein mass ratio, wherein the hydrolyzed whole grain oats comprise a post-hydrolysis beta-glucan-to-protein mass ratio, wherein the post-hydrolysis beta-glucan-to-protein mass ratio is equal to the pre-hydrolysis beta-glucan-to-protein mass ratio within a tolerance within the claimed range (corresponding to the disclosed processed oat flour maintains substantially the same levels of beta-glucan and protein as the unprocessed oat flour when considered in terms of relative mass ratios of the components to starch)  (Fig. 1; [0022]).
	
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chatel (US 2016/0081375; cited by IDS) as applied to claim 1 above, as evidenced by Ali (Ali, M.S.A., “Studies on Some Dairy Products Substitutes”, 2012, Thesis for Department of Dairy Science at Cairo University).
Regarding claim 4, Chatel teaches the invention as disclosed above in claim 1, including the oat composition is oat-milk ([0050]), which is an aqueous oil-in-water emulsion as evidenced by Ali (Abstract on page 4).
Regarding claim 5, Chatel teaches the invention as disclosed above in claim 4.  It does not teach at least 90 wt.% of fat in the oat composition is in the oil-in-water emulsion.  . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chatel (US 2016/0081375; cited by IDS) as evidenced by Ali (Ali, M.S.A., “Studies on Some Dairy Products Substitutes”, 2012, Thesis for Department of Dairy Science at Cairo University) as applied to claim 4 above, in view of Masucci (Masucci, S.F., Little, C., “Emulsion stability basics”, 2017, Processing Magazine, < https://www.processingmagazine.com/mixing-blending-size-reduction/article/15586907/emulsion-stability-basics>).
Regarding claim 6, Chatel teaches the invention as disclosed above in claim 4, including the composition is oat-milk ([0050]), which is an aqueous oil-in-water emulsion (Ali, Abstract on page 4).  It does not teach at least 90 wt.% of fat in the oat composition has a particle size of greater than 0 micrometers and up to 10 micrometers.
However, Masucci teaches a minimum particle size of greater than 0.1 micrometer (page 4, paragraph 3) to a particle size of 100 micrometers (page 4, paragraph 4), which overlaps the claimed range.  It also teaches that oil droplets will rise to the top of the container at a rate proportional to their diameter and therefore, oil droplet size is reduced until the desired degree of product stability is achieved (page 4, paragraph 4).  Masucci also teaches that particle size distribution is influenced by the total volume of the dispersed phase and the total interfacial surface area (page 4, paragraphs 5-6).  As particle size distribution is a variable that can be modified, among others, by adjusting the total In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Chatel by using the particle size and particle size distribution taught by Masucci.  Since Chatel teaches oat-milk which is an oil-in-water emulsion and seeks to prevent separation of the ingredients in a beverage ([0075]), but does not teach a particle size or particle size distribution for producing the emulsion, a skilled practitioner would be motivated to consult an additional reference such as Masucci in order to determine a .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chatel (US 2016/0081375; cited by IDS) as applied to claim 1 above, in view of Masucci (Masucci, S.F., Little, C., “Emulsion stability basics”, 2017, Processing Magazine, < https://www.processingmagazine.com/mixing-blending-size-reduction/article/15586907/emulsion-stability-basics>).
Regarding claim 8, Chatel teaches the invention as disclosed above in claim 1, including the hydrolyzed who grain oats are in the form a hydrolyzed whole grain oat flour having a particle size of about 10-500 microns ([0046]), which overlaps the claimed particle size. It does not teach the flour to have a Dw90 particle size within the disclosed size range.
However, Masucci teaches that particle size distribution is influenced by the total volume of the dispersed phase and the total interfacial surface area (page 4, paragraphs 5-6).  As particle size distribution is a variable that can be modified, among others, by adjusting the total volume of the dispersed phase and the total interfacial surface area, particle size distribution would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed particle size distribution cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the particle size distribution in the oat-milk of Chatel to obtain the desired balance between the total volume of the In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Chatel by using the particle size distribution taught by Masucci.  Since Chatel teaches oat flour having a particle size of about 10-500 microns ([0046]), but does not teach a particle size distribution, a skilled practitioner would be motivated to consult an additional reference such as Masucci in order to determine a suitable particle size distribution.  Since the particle size distribution is a result-effective variable, it renders the claimed particle size distribution obvious.

Claims 15, 17, 23, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chatel (US 2016/0081375; cited by IDS) as applied to claims 1 and 20 above, in view of Alho-Lehto (US 2011/0159145; cited by IDS).
Regarding claim 15, Chatel teaches the invention as disclosed above in claim 1, including the oat composition is an oat-milk ([0050]) and the beverage comprises oil, 
However, Alho-Lehto teaches an oat milk ([0002]) comprising 0.1-5 wt% vegetable oil, 0.01-0.3 wt.% salt, 0.01-2 wt.% stabilizer, and 0.01-10 wt.% soluble dietary fiber ([0044]), wherein soluble dietary fiber is inulin, gum acacia (corresponding to Arabic gum), and gellan gum ([0038]).  Alho-Lehto also teaches some soluble dietary fibers as stabilizers (corresponding to pectin in [0101] and sodium alginate in [0093] and [0097]) as the use of hydrocolloids as stabilizers is known in the art.  Therefore, the beverage of Alho-Lehto comprises 0.01-10 wt.% inulin as the soluble fiber and 0.01-2 wt.% of a combination of gum acacia and gellan gum as the stabilizer, which overlaps the claimed ranges.
It would have been obvious for a person of ordinary skill to have modified the composition of Chatel by including vegetable, oil, salt, gum acacia, gellan gum, and inulin in the amounts taught by Alho-Lehto.  Since Chatel teaches the oat composition is an oat-milk ([0050]) and the beverage comprises oil, salt, hydrocolloids, and polysaccharides ([0056]), but does not disclose a composition of oat-milk, a skilled practitioner would be motivated to consult an additional reference such as Alho-Lehto in order to determine a suitable composition for an oat milk comprising these ingredients.  Therefore, the ingredients and a selection of a concentration within the overlapping ranges to include in the oat composition renders the claim obvious. 
Regarding claim 17, Chatel teaches the invention as disclosed above in claim 1, including the oat composition is an oat-milk ([0050]) and the beverage comprises salt and minerals ([0056]).  The salt disclosed in Chatel is presumably sodium chloride as it is 
However, Alho-Lehto teaches an oat milk ([0002]) comprising salt and tri-calcium phosphate ([0093]) as the calcium mineral source ([0044]).
It would have been obvious for a person of ordinary skill to have modified the composition of Chatel by including tri-calcium phosphate as taught by Alho-Lehto. Since Chatel teaches the oat composition is an oat-milk ([0050]) and the beverage comprises minerals ([0056]), but does not disclose a composition of oat-milk, a skilled practitioner would be motivated to consult an additional reference such as Alho-Lehto in order to determine a suitable composition for an oat milk.  In consulting Alho-Lehto, the practitioner would find that tri-calcium phosphate is a calcium mineral ingredient suitable for oat milk; therefore, its addition is obvious.  
Regarding claim 23, Chatel teaches the invention as disclosed above in claim 20, including the combining step comprises: mixing the water and the hydrolyzed whole grain oats to provide an oat slurry at a temperature of less than 90°C (corresponding to a temperature lower than the typical temperature of 90°C) ([0063]), which overlaps the claimed temperature range; cooling the oat slurry to a temperature of less than 90°C (as the oat slurry is cooled down after the gelatinization at which a typical temperature is 90°C), which overlaps the claimed temperature range, to provide a cooled oat slurry;  adding other ingredients to the cooled slurry; and activating the oat slurry by heating the oat slurry (corresponding to pasteurization or sterilization through HTST or UHT) ([0063]).  Chatel teaches that the other ingredients added to the oat slurry are oil, salt, stabilizers (corresponding to hydrocolloids), polysaccharides ([0056]), and water ([0051]-[0052]) and that the beverage comprises 1-25% oat flour and 70-90% water and the balance comprises solids ([0051]), which overlaps the claimed solids content of 0-10 wt.%.  Although Chatel teaches the addition of ingredients after the slurry is cooled, the “selection of any order of mixing ingredients is prima facie obvious”.  See MPEP 2144.04.IV(C).  Also, the addition of solids to a warm liquid in order to facilitate quicker dissolution is well-known in the art and therefore, the addition of a step wherein solid ingredients are added to the slurry while it is still warm is obvious.  Chatel does not specify that the additional ingredients are inulin, gum acacia, or sunflower oil.
However, Alho-Lehto teaches an oat milk ([0002]) comprising inulin, gum acacia (corresponding to gum Arabic) ([0038]); and sunflower oil ([0037]).
It would have been obvious for a person of ordinary skill to have modified the composition of Chatel by including sunflower oil, gum acacia, and inulin as taught by Alho-Lehto.  Since Chatel teaches the oat composition is an oat-milk ([0050]) and the beverage comprises oil, hydrocolloids, and polysaccharides ([0056]), but does not disclose a composition of oat-milk, a skilled practitioner would be motivated to consult an additional reference such as Alho-Lehto in order to determine a suitable composition for an oat milk comprising these ingredients, thereby rendering the claim obvious. 
Regarding claim 26, Chatel teaches the invention as disclosed above in claim 23, including the combining step comprises mixing additional ingredients such as water ([0051]-[0052]) and salt ([0056]) with the hydrolyzed whole grain oats to provide an oat slurry at temperature of less than 90°C (corresponding to cooling the slurry after gelatinization which typically occurs at 90°C) ([0063]), which overlaps the claimed temperature range.
Regarding claim 27, Chatel teaches the invention as disclosed above in claim 23, including adding sweeteners ([0051]).
Regarding claim 28, Chatel teaches the invention as disclosed above in claim 23.  It does not teach a viscosity in cP of the activated suspension-stabilized oat slurry is 1.5-4 times a viscosity of the suspension-stabilized oat slurry as determined by the recited parameters.  However, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such viscosity does not serve to distinguish the product as claimed from the prior art and is thus considered obvious to one having ordinary skill in the art.
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chatel (US 2016/0081375; cited by IDS) as applied to claim 14 above, in view of Bakerpedia (“Calcium Silicate”, 2017, Bakerpedia https://web.archive.org/web/20171211065148/https://bakerpedia.com/ingredients/calcium-silicate/).
Regarding claim 18, Chatel teaches the invention as disclosed above in claim 14, including the starting mixture comprises about 50-100 wt% oat flour ([0031]); about 0.1-2 wt.% tocopherols ([0034]); and about 0.01-0.5 wt.% alpha-amylase ([0036]).  After hydrolysis of the starting mixture, the hydrolyzed product composition (corresponding to soluble oat flour) comprises amounts of oat flour, tocopherols, and alpha-amylase within or overlapping the claimed content ranges, rendering them obvious.  Chatel also teaches that the hydrolyzed product composition is granulated to provide a powder that is highly dispersible in liquid (Abstract).  It does not teach the product composition comprises 0.24-0.74 wt.% calcium silicate.
However, Bakerpedia teaches that calcium silicate is a common anti-caking agent in food ingredients (page 1, paragraph 1) to improve flowability through the prevention of caking, lumping, and aggregation (page 1, paragraph 2).  It also teaches that calcium silicate is used in an amount of up to 2% in foods (page 2, paragraph 4), which overlaps the claimed content range.
It would have been obvious for a person of ordinary skill in the art to have modified the hydrolyzed product of Chatel by incorporating calcium silicate in an amount of up to 2% as taught by Bakerpedia.  Since Chatel teaches that the hydrolyzed product is a highly dispersible powder, a skilled practitioner would readily recognize that calcium silicate 

Claims 24, 25, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chatel (US 2016/0081375; cited by IDS) in view of Alho-Lehto (US 2011/0159145; cited by IDS), as applied to claim 23 above, and further in view of Zalesny (Zalesny, N., “BLOG: Plant-Based Beverages: An Untapped Opportunity for Natural, Functional Fibers (Part 1)”, July 2018, FiberStar, https://www.fiberstar.net/2018/07/31/plant-based-beverages-an-untapped-opportunity-for-natural-functional-fibers-part-1/).
Regarding claim 24, Chatel teaches the invention as disclosed above in claim 23, including the oat composition is an oat-milk ([0050]) and comprises suspension stabilizers ([0056]) such as gellan gum (Alho-Lehto [0038]).  It does not teach the suspension stabilizer comprises high acyl gellan gum.
However, Zalesny teaches that hydrocolloids are used to improve stability of plant-based beverages (paragraph under “BLOG: Plant-Based Beverages: An Untapped Opportunity for Natural, Functional Fibers (Part 1)”) and that high acyl gellan gum has been used in the formation of non-dairy milk products since the mid-1990s (paragraphs 1 and 3 under “Pros and Cons of Stabilizers in Beverages”).
It would have been obvious for person of ordinary skill in the art to have modified the method of Chatel by including high acyl gellan gum as taught by Zalesny.  Since Chatel teaches that the composition is an oat milk comprising stabilizers, a skilled practitioner would understand that high acyl gellan gum can be used in the compositions since it has been incorporated in non-dairy based milks since the mid-1990s; thereby, rendering the claim obvious.
Regarding claim 25, Chatel teaches the invention as disclosed above in claim 24, including the combining step comprises: cooling the oat slurry to a temperature of less than 90°C (as the oat slurry is cooled down after gelatinization during which a typical temperature is 90°C), which overlaps the claimed temperature range before activating the suspension stabilizer (corresponding to HTST or UHT) ([0063]).
Regarding claim 29, 
Regarding claim 30, Chatel teaches the invention as disclosed above in claim 24, including the method comprises homogenizing the oat slurry to provide a homogenized oat composition; and heating the homogenized composition to pasteurize the homogenized composition (Alho-Lehto [0060]).  It does not disclose homogenization using the pressure or temperature recited in claim 30; however, as homogenization is well-known and practiced in the art, it is within the ambit of skilled practitioner to determine a suitable pressure and temperature for homogenization.  The prior art also does not teach post-pasteurization homogenization.  However, the duplication of parts (i.e., steps as applied in the present method) is obvious where no new or unexpected result is produced.  See MPEP 2144.04.VI.B.  Therefore, the post-pasteurization homogenization step is obvious.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Chatel (US 2016/0081375; cited by IDS) as applied to claim 20 above, in view of Avila (US 2013/0017300).
Regarding claim 31, Chatel teaches the invention as disclosed above in claim 20, including pasteurization or sterilization is a necessary step for RTD liquid foods ([0063]) such as oat milk ([0050]).  It does not teach oat composition is stored in an aseptic container and at a temperature greater than 0-6°C.
However, Avila teaches an oat-milk (Abstract) wherein the final product is sterilized and stored in an aseptic container at a temperature of about 35°C or less ([0015]), which overlaps the claimed temperature range.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Chatel by storing the beverage in an aseptic container at temperature of less 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791